APPEAL TRANSMITTAL SHEET (non-death penalty)

 

 

 

Transmittal to 4CCA of notice of District: District Case No.:

appeal filed: 08/13/27 | SOUTHERN WEST VIRGINIA 2:20-cr-00054

vx First NOA in Case Division: 4CCA No(s). for any prior NOA:
___ Subsequent NOA-same party CHARLESTON

___ Subsequent NOA-new party Caption: 4CCA Case Manager:

___ Subsequent NOA-cross appeal USA VS Nedeltcho Viadimirov

__PaperROA ___ Paper Supp.

Vols:

Other:

Exceptional Circumstances: Bail _ Interlocutory —_—sRecalcitrant Witness Other

 

 

Confinement-Criminal Case:

____ Death row-use DP Transmittal
____ Recalcitrant witness

_v¥_ In custody

___ On bond

___On probation

Defendant Address-Criminal Case:
#01 153-509

SOUTH CENTRAL REGIONAL
JAIL

1001 Centre Way
Charleston WV 25309

 

District Judge:

lrene C. Berger

 

Court Reporter (ist all):

Lisa Cook
Courtsmart

Coordinator: Lynn Cooper

Fee Status:

_. No fee required (USA appeal) ___ Appeal fees paid in full ___ Fee not paid
Criminal Cases:

_Y District court granted & did not revoke CJA status (continues on appeal)

___ District court granted CJA & later revoked status (must pay fee or apply to 4CCA)
____ District court never granted CJA status (must pay fee or apply to 4CCA)

Civil, Habeas & 2255 Cases:

___ Court granted & did not revoke IFP status (continues on appeal)

___ Court granted IFP & later revoked status (must pay fee or apply to 4CCA)

___ Court never granted IFP status (must pay fee or apply to 4CCA)

PLRA Cases:

__., Proceeded PLRA in district court, no 3-strike determination {must apply to 4CCA)

____ Proceeded PLRA in district court, determined to be 3-striker (must apply to 4CCA)

 

 

Sealed Status (check all that apply):
_v_ Portions of record under seal
___ Entire record under seal

Party names under seal

Docket under seal

 

Record Status for Pro Se Appeals (check any applicable):
____ Assembled electronic record transmitted

___ Additional sealed record emailed to 4cca-filing

___ Paper record or supplement shipped to 4CCA

___ No in-court hearings held

____In-court hearings held — all transcript on file

vw In-court hearings held — all transcript not on file

___ Other:

 

 

Record Status for Counseled Appeals (check any applicable):
___ Assembled electronic record available if requested

____ Additional sealed record available if requested

____ Paper record or supplement available if requested

___No in-court hearings held
___In-court hearings held — all transcript on file

____ In-court hearings held ~- all transcript not on file

___ Other:

 

Deputy Clerk; S/Fony Riley Phone: 304-347-3000

01/2012

Date: 08/13/21

 
